 


109 HRES 402 EH: Supporting the goals and ideals of Infant Mortality Awareness Month.
U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 402 
In the House of Representatives, U. S.,

September 28, 2006
 
RESOLUTION 
Supporting the goals and ideals of Infant Mortality Awareness Month. 
 
 
Whereas infant mortality refers to the death of a baby before it reaches its first birthday; 
Whereas the United States ranks 28th among industrialized nations in the rate of infant mortality; 
Whereas in the United States, infant mortality increased in 2002 for the first time in more than four decades; 
Whereas in 2002 the rate reached 7 deaths per 1,000 live births, which was the first increase since 1958; 
Whereas the recent increase is a significant and troubling public health issue, especially for African American families, Native American families, and Hispanic families; 
Whereas the infant mortality rate among African American women is more than double that of Caucasian women, according to a report produced by the National Healthy Start Association and by a related group supported by the health department of Allegheny County, in the State of Pennsylvania; 
Whereas the Secretary of Health and Human Services has designated 2010 as the year by which certain objectives should be met with respect to the health status of the people of the United States; 
Whereas such objectives, known as Healthy People 2010, include an objective regarding a decrease in the rate of infant mortality; 
Whereas September 1, 2007, is the beginning of a period of several months during which there will be several national observances that relate to the issue of infant mortality, including the observance of October as Sudden Infant Death Awareness Month and November as Prematurity Awareness Month; and 
Whereas it would be appropriate to observe September 2007 as Infant Mortality Awareness Month: Now, therefore, be it 
 
That the House of Representatives supports the goals and ideals of Infant Mortality Awareness Month in order to— 
(1)increase national awareness of infant mortality and its contributing factors; and 
(2)facilitate activities that will assist local communities in their efforts to meet the objective, as established by the Secretary of Health and Human Service in Healthy People 2010, that the rate of infant mortality in the United States be reduced to a rate of not more than 4.5 infant deaths per 1,000 births. 
 
Karen L. HaasClerk.
